DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	In the response to this office action, the Examiner respectfully requests that support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly added claim language by specifically pointing to page(s) and line numbers in the specification and/or drawing figure(s). This will assist the Examiner in prosecuting this application.

Response to Amendment

2.	The Amendment filed July 14, 2021 has been entered.  Claims 1, 4, 7, 14, 17, 19, 20, 21, 35, 36, and 39 have been amended.  Claims 2-3, 19, 20, 22, and 24-25 have been cancelled.  Claims 40-44 have been added.  Claims 1, 4-18, 21, 23, and 26-44 are pending in the application.   


Claim Rejections - 35 USC § 103

3.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any 

4.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


5.	Claims 1, 4, 6, and 30-32 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously cited) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited), and further in view of Seo et al. U.S. Patent Application Publication 20190068770 (hereinafter, “Seo”, previously cited).
	
	Regarding claim 1, Linden teaches wireless earphone (wireless earbud 10, see Figs. 5 to 7 and respective portions of the specification, par [0048], see Linden), comprising: 
		a semiconductor device package (Component D1, FIG. 8, System on a Chip (SoC) integrated circuit device, par [0069], see Linden; FIG. 8 illustrates the schematic layout of the front surface 15f of the main printed circuit board 15. FIG. 9 illustrates the schematic layout of the read surface 15, of the main printed circuit board a connector (the various elements labeled TPn (n being integer numbers) are input and output terminals for the component D1, and serial interfaces (corresponding to connector), Fig. 9, par [0072], see Linden);
		a battery (a rechargeable battery 14, Figs. 6, 7, par [0051], see Linden);  
		a speaker (loudspeaker element 13, Figs. 6, 7, par [0051], see Linden) disposed adjacent to the battery (rechargeable battery 14, Figs. 6, 7, par [0051], see position of speaker 13 relative to battery 14 in Figs. 6, 7, see Linden);
		wherein the wireless earphone is configured to be worn in adjacent to an ear of a user (see a tapered front housing portion 12 of wireless earbud 10, Figs. 5 to 7; one of the earbuds may then be used for playing left-channel stereo audio into one ear of the user, whereas the other earbud will be used for playing right-channel stereo audio into the other ear, see wireless earbud 10 in Figs. 5 to 7 par [0048], see Linden). 
	Linden further teaches in the disclosed embodiment, there are three charging connector elements 44a, 44b, 44c in the form of pogo pins soldered onto the surface of the charging connector disc 42, being a circuit board substrate (Fig. 4, par [0042], see Linden).
	However, Linden does not explicitly disclose a semiconductor device package and a connector being a semiconductor device package including a substrate and a connector disposed on the substrate, the connector has a first contact connecting the substrate and a second contact opposite to the first contact.
having a semiconductor device package (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) including a substrate (electrical interconnect 150, Fig. 1, par [0044], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate) and a connector (including chip electrodes 241, 242, 243, Fig. 2, see Beer) disposed on the substrate (via conductive traces of the metallization layer 251, Fig. 2), the connector has a first contact (see top portion of chip electrodes 241, 242, 243) connecting the substrate (That is, chip electrodes 241, 242, 243 of the semiconductor chip 140 may be connected to conductive traces of the metallization layer 251. The conductive traces of the metallization layer 251 may, e.g., be configured to route to one or more external terminals 130 (e.g. solder deposits) of the semiconductor device package 200, Fig. 2, par [0055], see Beer) and a second contact opposite to the first contact (see lower portion of chip electrodes 241, 242, 243, Fig. 2, par [0055], see Beer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the semiconductor device having a chip under package taught by Beer with the wireless earphone of Linden such that to have obtained a semiconductor device package and a connector being a semiconductor device package including a substrate and a connector disposed on the substrate, the connector has a first contact connecting the substrate and a second contact opposite to the first contact as claimed in order to improve the reliability of the electrical and mechanical connection between 
	Linden in view of Beer further teaches the loudspeaker element 13 is operatively connected to the audio codec circuitry on the main printed circuit board 15 via two connecting wires 13a, 13b, Fig. 6, par [0053], see Linden); housing (including front housing portion 12, rear housing portion 16, Fig. 6, par [0054], see Linden) enclosing the battery (a rechargeable battery 14, Figs. 6, 7, par [0051], see Linden), the speaker (loudspeaker element 13, Figs. 6, 7, par [0051], see Linden) and the semiconductor device package  (Component D1, FIG. 8, System on a Chip (SoC) integrated circuit device, par [0069], see Linden); the semiconductor chip 140 connected to the second contact (see semiconductor chip 140 and lower portion of chip electrodes 241, 242, 243, Fig. 2; That is, chip electrodes 241, 242, 243 of the semiconductor chip 140 may be connected to conductive traces of the metallization layer 251, Fig. 2, par [0055], see Beer).  
	However, Linden in view of Beer does not explicitly disclose a flexible print circuit directly connect the second contact of connector of the semiconductor device package to the battery; and a housing encapsulating the flexible print circuit.
	Seo teaches electronic device including electronic part and earphone jack assembly (see Title) in which FIG. 6A is a perspective view of an earphone jack assembly including a flexible printed circuit (FPC) according to an embodiment. FIG. 6B is a sectional view of the earphone jack assembly including the FPC according to an embodiment. FIG. 6C illustrates a sectional view of an earphone jack assembly including the FPC, a front plate, and a back plate according to an embodiment (par 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the electronic device including electronic part and earphone jack assembly taught by Seo with the wireless earphone of Linden in view of Beer such that to have obtained a flexible print circuit directly connect the second contact of connector of the semiconductor device package to the battery as claimed in order to improve acoustic performance, as suggested by Seo in paragraph [0074].
	Linden in view of Beer in view of Seo, as modified, teaches housing (including front housing portion 12, rear housing portion 16, Fig. 6, par [0054], see Linden) encapsulating the flexible print circuit (flexible printed circuit (FPC) 620c, see Figs. 6A, 6B, 6C, par [0079], see Seo). The motivation is in order to improve acoustic performance, as suggested by Seo in paragraph [0074].

	Regarding claim 4, Linden in view of Beer in view of Seo teaches the wireless earphone of claim 1. 
wherein the substrate (electrical interconnect 150, Fig. 1, par [0044], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate) has a first surface (150a, Fig. 1, upper surface) and a second surface (150b, Fig. 1, lower surface) opposite to the first surface (the electrical interconnect 150 may have a first (top) main face 150a and a second (bottom) main face 150b opposite to the first main face 150a, FIG. 1, par [0044], see Beer) and wherein the semiconductor device package (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) comprises an encapsulant (an encapsulant 110, FIG. 1, par [0044], see Beer) encapsulating the first surface (first main face 150a, FIG. 1) of the substrate (electrical interconnect 150, Fig. 1; the semiconductor device package 100 may comprise an encapsulant 110 in which an electronic component 120 is, at least partly, embedded, FIG. 1, par [0043], see Beer), wherein the connector (including chip electrodes 241, 242, 243, Fig. 2, see Beer) disposed on the substrate (via conductive traces of the metallization layer 251, Fig. 2) is disposed on the second surface (bottom) main face 150b, FIG. 1) of the substrate (The electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130 FIG. 1, par [0044], see Beer) and exposed from the encapsulant (see encapsulant 110, in Fig. 1 without covering bottom surface 150b; see also par [0051]: the semiconductor chip 140 may be void of any encapsulant 110, see Fig. 1, par [0051] see Beer), and wherein the flexible print circuit (see flexible printed circuit (FPC) 620c, Figs. 6A, 6B, par [0079], see Seo) covers a first part of the second surface of the substrate and uncovers a second part of the second surface of the substrate (see a portion of microphone PCB 620b being covered by flexible printed circuit (FPC) 620c in Figs. 6A, 6B of Seo and another portion of microphone PCB 620b not being covered by flexible printed circuit (FPC) 620c), (see also second main face 150b of the electrical interconnect 150, Fig. 1, lower surface, Fig. 2 of Beer). The motivation is in order to improve acoustic performance, as suggested by Seo in paragraph [0074]. 

	Regarding claim 6, Linden in view of Beer view of Seo teaches the wireless earphone of claim 4.  Linden in view of Beer view of Seo, as modified, teaches wherein the semiconductor device package further comprises a microelectromechanical systems (MEMS) device disposed on the first surface of the substrate (first (top) main face 150a of the electrical interconnect 150, Fig. 2; In particular, the electronic component(s) (i.e., 120, Fig. 1) may comprise or be a semiconductor chip (i.e., semiconductor chip 140 also be electronic component 120, see Fig. 1, par [0031] see Beer); the electronic component may be any of the semiconductor chips as described above in relation to the semiconductor chip arranged at the bottom side of the semiconductor device package, par [0031] see Beer; the electronic component 120 may be, e.g., any semiconductor device (based on, e.g., Si, SiC, GaN, SiGe), any passive device (e.g. inductor, resistor, capacitor, clock), any MEMS-device, FIG. 1, par [0046] see Beer).
	However, Linden in view of Beer view of Seo does not explicitly disclose comprising a MEMS device disposed on the second surface of the substrate (corresponding to second (bottom) main face 150b of the electrical interconnect 150, Fig. 2).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing comprising a MEMS device disposed on the second surface of the substrate would have recognized and would have been obvious to try to modify the semiconductor device of Linden in view of Beer view of Seo such that to have obtained comprising a MEMS device disposed on the second surface of the substrate as claimed since there are a finite number of identified, predictable potential solutions (i.e., comprising a MEMS device disposed on the first surface of the substrate; comprising a MEMS device disposed on the second surface of the substrate) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is for purpose of providing compact design, high thermal robustness and improved reliability, as suggested by Beer in paragraph [0003].
	
	Regarding claim 30, Linden in view of Beer in view of Seo teaches the wireless earphone of claim 1. Linden in view of Beer in view of Seo, as modified, teaches wherein the battery has a surface (see upper surface of rechargeable battery 14, Fig. 6, see Linden) and the speaker has a surface facing the surface of the battery (see lower surface of speaker 13, Fig. 6, see Linden), wherein a space between the surface of the battery and the surface of the speaker (see space between rechargeable battery 14 and loudspeaker element 13, Figs. 6, 7, par [0051], see Linden) is devoid of any electronic component (there are two connecting wires 13a, 13b in the space between 

	Regarding claim 31, Linden in view of Beer in view of Seo teaches the wireless earphone of claim 30. Linden in view of Beer in view of Seo, as modified, teaches further comprising a sensor (According to another embodiment, the microphone 240 of FIGS. 2A and 2B may be replaced with a speaker or a sensor (e.g., temperature sensor, humidity sensor, etc.) par [0054], see Seo) disposed on the flexible print circuit (According to various embodiments, the PCB 620, which includes the earphone PCB 620a, the microphone PCB 620b, and the FPC 620c, may be referred to as a flexible printed circuit board (FPCB), par [0079], see Seo; see the main printed circuit board 15, Figs. 6, 7, par [0051], see Linden) and locating between the surface of the battery (see upper surface of rechargeable battery 14, Figs. 6, 7, see Linden) and the housing (front housing portion 12, Fig. 6, par [0054], see Linden), wherein the sensor and the flexible print circuit are disposed within the housing (The earbud housing comprises a tapered front housing portion 12 and a rear housing portion 16, Fig. 6, par [0052], see Linden).  The motivation is in order to improve acoustic performance, as suggested by Seo in paragraph [0074].

	Regarding claim 32, Linden in view of Beer view of Seo teaches the wireless earphone of claim 30. 
	Linden in view of Beer view of Seo, as modified, teaches battery having surfaces (see surfaces of rechargeable battery 14, Figs. 6, 7, par [0051], see Figs. 6, 7, see wherein the surface of the battery is a cathode (Beer teaches semiconductor device having a chip under package (see Title) including the first semiconductor device package (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer); the semiconductor device packages described herein contain one or more semiconductor chip(s) which are arranged at the bottom side of the semiconductor device package (par [0025], see Beer).  The semiconductor chip(s) referred to above may have a vertical structure, that is to say that the semiconductor chip(s) may be fabricated in such a way that electric currents can flow in a direction perpendicular to the main surfaces of the semiconductor chip(s). A semiconductor chip having a vertical structure has electrodes on its two main surfaces, that is to say on its top side and bottom side.  In case of a power diode, the anode contact electrode may be situated on one main surface, while the cathode contact electrode of the power diode may be arranged on the other main surface (par [0029], see Beer). The motivation is in order to improve the reliability of the electrical and mechanical connection between the electrical interconnect and the semiconductor chip, as suggested by Beer in paragraph [0060].

6.	Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously cited) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Seo et al. U.S. Patent Application Publication 20190068770 (hereinafter, “Seo”, previously cited), and further in view of .
	
	Regarding claim 5, Linden in view of Beer view of Seo teaches the wireless earphone of claim 4. However, Linden in view of Beer view of Seo does not explicitly disclose wherein the semiconductor device package further comprises a shielding layer disposed on the encapsulant, and the connector is separated from the shielding layer by the substrate.
	Kim ‘859 teaches semiconductor package (see Title) in which referring to FIG. 4, the semiconductor package 10d may include a first substrate 110a, a second substrate 120a, upper semiconductor chips 220a, 220b, and 220c, at least one lower semiconductor chip 210a, a shielding can 300d, and ground connection portions 505, 507, and 509. According to this exemplary embodiment, an encapsulation material seals a first upper region 420a defined by the shielding can 300d on the second substrate 120a (Fig. 4, par [0067], see Kim ‘859).  The ground connection portions 505 and 509 may electrically connect a soft magnetic material layer 303d formed of a conductive material or a metal layer 301d included in the shielding can 300d  (Fig. 4, par [0071], see Kim ‘859).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the semiconductor package taught by Kim ‘859 with the wireless earphone of Linden in view of Beer view of Seo such that to have obtained wherein the semiconductor device package further comprises a shielding layer disposed on the encapsulant, and the connector is separated from the shielding layer by the substrate as claimed in order to perform an improved operation of removing EMI compared to a conventional method of removing EMI, as suggested by Kim ‘859 in paragraph [0072].

7.	Claims 7-13, and 26-29 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously cited) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Seo et al. U.S. Patent Application Publication 20190068770 (hereinafter, “Seo”, previously cited), and further in view of Kim et al. U.S. Patent Application Publication 20190045294 (hereinafter, “Kim ‘294”, previously cited).

	Regarding claim 7, Linden in view of Beer view of Seo teaches the wireless earphone of claim 4.  Linden in view of Beer view of Seo, as modified, teaches wherein the semiconductor device package further comprises a feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) disposed on the second surface a second (bottom) main face 150b, FIG. 1) of the substrate (The electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130 FIG. 1, par [0044], see Beer) and (Fig. 10 of Linden illustrates an efficient implementation of an antenna function for the wireless radio communication (110, Fig. 10, see Linden); the antenna comprises an elongate radiator pattern (70, Fig. 10, see Linden) disposed at the circumference of the main printed circuit board (Fig. 10, par [0073], see Linden)), and wherein the flexible print circuit uncovers the feeding structure (see flexible printed circuit (FPC) 620c, Figs. 6A, 6B, par [0079], see Seo) uncovers the feeding structure (see another portion of microphone PCB 620b not being covered by flexible printed circuit (FPC) 620c in Figs. 6A, 6B of Seo), (see also external terminals 130, FIG. 1, par [0044], see Beer on second main face 150b of the electrical interconnect 150, Fig. 1, lower surface, Fig. 2 of Beer). The motivation is in order to improve acoustic performance, as suggested by Seo in paragraph [0074]).  Although not shown the external terminals 130 may also be realized by leads or pads of the electrical interconnect 150, in particular, if the electrical interconnect 150 is implemented by a device carrier (that is no electrical redistribution structure) see FIG. 1, par [0045], see Beer.
	However, Linden in view of Beer view of Seo does not explicitly disclose an antenna being electrically connected to an antenna.
	Kim ‘294 teaches portable sound device (see Title) in which the wireless communication unit (385, Fig. 3, see Kim ‘294) may include an antenna pattern (386, Fig. 3, see Kim ‘294) mounted on the main board (381, Fig. 3, see Kim ‘294) or formed on the surfaces of the housings (320, Fig. 2, see Kim ‘294) for transmitting and receiving a signal to and from an external terminal (see Figs. 2, 3, par [0063], see Kim ‘294).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the portable sound device taught by Kim ‘294 with the wireless earphone of Linden in view of Beer view of Seo such that to have obtained an antenna being electrically connected to an antenna as claimed in order to provide a sense of 

	Regarding claim 8, Linden in view of Beer view of Seo in view of Kim ‘294 teaches the wireless earphone of claim 7.  Linden in view of Beer view of Seo in view of Kim ‘294, as modified, teaches wherein the antenna is formed on the housing an antenna pattern (386, Fig. 3, see Kim ‘294) mounted on the main board (381, Fig. 3, see Kim ‘294) or formed on the surfaces of the housings (320, Fig. 2, see Kim ‘294) for transmitting and receiving a signal to and from an external terminal (see Figs. 2, 3, par [0063], see Kim ‘294) and in contact with feeding structure (external terminals 130, FIG. 1, par [0044], see Beer).

 	Regarding claim 9, Linden in view of Beer view of Seo in view of Kim ‘294 teaches the wireless earphone of claim 7.  Linden in view of Beer view of Seo in view of Kim ‘294, as modified, teaches wherein the feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) is (an antenna pattern (386, Fig. 3, see Kim ‘294) mounted on the main board (381, Fig. 3, see Kim ‘294) or formed on the surfaces of the housings (320, Fig. 2, see Kim ‘294) for transmitting and receiving a signal to and from an external terminal (see Figs. 2, 3, par [0063], see Kim ‘294).  
	However, Linden in view of Beer view of Seo in view of Kim ‘294 does not explicitly disclose connected with the antenna being directly connected with the antenna. 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing connected with the antenna being directly connected with the antenna would have recognized and would have been obvious to try to modify the wireless earphone of Linden in view of Beer view of Seo in view of Kim ‘294 such that to have obtained connected with the antenna being directly connected with the antenna as claimed since there are a finite number of identified, predictable potential solutions (i.e., connected with the antenna being indirectly connected with the antenna; connected with the antenna being directly connected with the antenna) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is in order to provide a sense of unity and to improve the wearing sensation, as suggested by Kim ‘294 in paragraph [0060].

	Regarding claim 10, Linden in view of Beer view of Seo in view of Kim ‘294 teaches the wireless earphone of claim 7.  Linden in view of Beer view of Seo in view of Kim ‘294, as modified, teaches wherein the feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) is protruded from the second surface of the substrate (a second (bottom) main face 150b, FIG. 1, par [0044], see Beer).

	Regarding claim 11, Linden in view of Beer view of Seo in view of Kim ‘294 teaches the wireless earphone of claim 7.  Linden in view of Beer view of Seo in view of Kim ‘294, as modified, teaches wherein the feeding structure (external terminals 130, and the connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer) are protruded from the second surface (a second (bottom) main face 150b, FIG. 1, see Beer) of the substrate by different heights (see the height differences of external terminals 130, FIG. 2, par [0044], and of chip electrodes 241, 242, 243, Fig. 2, see Beer).

	Regarding claim 12, Linden in view of Beer view of Seo in view of Kim ‘294 teaches the wireless earphone of claim 7. Linden in view of Beer view of Seo in view of Kim ‘294, as modified, teaches wherein a projection area of the connector (including area of chip electrodes 241, 242, 243, Fig. 2 in side view; also see Fig. 3, the size of chip electrodes 241, 242, 243, Fig. 2 being obscured by semiconductors 140_1 and 140_2, Fig. 3, par [0058], see Beer) on the second surface of the substrate (In the example shown in FIG. 3, this zone is used to accommodate two semiconductor chips 140, i.e. a first semiconductor chip 140_1 and a second semiconductor chip 140_2. Both semiconductor chips 140_1, 140_2 correspond to the semiconductor chip 140 described above, and reference is made to the above disclosure in order to avoid reiteration. Again, the first and second semiconductor chips 140_1 and 140_2 may be configured to be electrically connected to an application board (not shown) and may thus be equipped with a metal layer at their second main face 140b facing the application board, FIG. 3, par [0058], see Beer) is smaller than a projection area of the feeding structure (see external terminals 130, FIG. 1, par [0044], see Beer) on the second surface of the substrate (see a second (bottom) main face 150b, FIG. 1).
 Linden in view of Beer view of Seo in view of Kim ‘294 does not explicitly disclose wherein a projection area of the connector on the second surface of the substrate is greater than a projection area of the feeding structure on the second surface of the substrate.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing wherein a projection area of the connector on the second surface of the substrate is greater than a projection area of the feeding structure on the second surface of the substrate would have recognized and would have been obvious to try to modify the wireless earphone of Linden in view of Beer view of Seo in view of Kim ‘294 such that to have obtained wherein a projection area of the connector on the second surface of the substrate is greater than a projection area of the feeding structure on the second surface of the substrate as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein a projection area of the connector on the second surface of the substrate is smaller than a projection area of the feeding structure on the second surface of the substrate; wherein a projection area of the connector on the second surface of the substrate is equal a projection area of the feeding structure on the second surface of the substrate; wherein a projection area of the connector on the second surface of the substrate is greater than a projection area of the feeding structure on the second surface of the substrate) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential solutions with a reasonable expectation of success. The motivation is in order 

	Regarding claim 13, Linden in view of Beer view of Seo in view of Kim ‘294 teaches the wireless earphone of claim 7. Linden in view of Beer view of Seo in view of Kim ‘294, as modified, teaches wherein the feeding structure is the highest element on the second surface of the substrate (see feeding structure 130, Figs. 1, 2 having a surface highest on the surface of semiconductor chip 140, Figs. 1, 2, see Beer).

	Regarding claim 26, Linden in view of Beer view of Seo in view of Kim ‘294 teaches the wireless earphone of claim 7. Linden in view of Beer view of Seo in view of Kim ‘294, as modified, teaches wherein the feeding structure is configured to feed a radio frequency (RF) signal to an antenna (The wireless communication unit 385 is synchronized with an external terminal using a short-distance wireless communication system, such as BLUETOOTH™, in order to receive a control signal and a sound signal (i.e., radio frequency (RF)) from the external terminal, or transmits a control signal and a sound signal input through the user input unit 370 or the microphone 360 of the portable sound device 300 to the external terminal (see Figs. 2, 3, par [0063], see Kim ‘294). 

	Regarding claim 27, Linden in view of Beer view of Seo in view of Kim ‘294 teaches the wireless earphone of claim 7. Linden in view of Beer view of Seo in view of Kim ‘294, as modified, teaches wherein the feeding structure includes a POGO pin (A 
	
	Regarding claim 28, Linden in view of Beer view of Seo in view of Kim ‘294 teaches the wireless earphone of claim 7. Linden in view of Beer view of Seo in view of Kim ‘294, as modified, teaches wherein the substrate (electrical interconnect 150; the electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130; the electrical interconnect 150 may, e.g., be a PCB, see FIG. 1, par [0044], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate, par [0032], see Beer) is disposed between the feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) and the speaker (The loudspeaker element 13 is operatively connected to the audio codec circuitry on the main printed circuit board 15 via two connecting wires 13a, 13b par [0053], Fig. 6, see Linden). 

	Regarding claim 29, Linden in view of Beer view of Seo in view of Kim ‘294 teaches the wireless earphone of claim 7.  However,  Linden in view of Beer view of Seo in view of Kim ‘294, as modified does not explicitly disclose wherein when the wireless earphone is worn by a user (see wireless earbud 10, Figs. 5, 6, par [0051] see Linden), the semiconductor device package (including two connecting wires 13a, 13b, Fig. 6, the loudspeaker element 13 is operatively connected to the audio codec circuitry on the main printed circuit board 15 via two connecting wires 13a, 13b, par [0040], see  is closer to the top surface of the wireless earphone and the user's ear than the battery.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have utilized the wireless earphone of Linden view of Seo in view of Beer in view of Kim ‘294 such that to have obtained wherein when the wireless earphone is worn by a user (see wireless earbud 10, Figs. 5, 6, par [0051] see Linden), the semiconductor device package (including two connecting wires 13a, 13b, Fig. 6, the loudspeaker element 13 is operatively connected to the audio codec circuitry on the main printed circuit board 15 via two connecting wires 13a, 13b, par [0040], see Linden) is closer to the top surface of the wireless earphone and the user's ear than the battery as claimed since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The motivation is in order to provide a sense of unity and to improve the wearing sensation, as suggested by Kim ‘294 in paragraph [0060]. 

8.	Claims 14-15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”); previously cited.

	Regarding claim 14, Linden teaches a wireless earphone (wireless earbud 10, see Figs. 5 to 7 and respective portions of the specification, par [0048], see Linden), comprising: 
		a speaker (loudspeaker element 13, Figs. 6, 7, par [0051], see Linden); 
		a battery (a rechargeable battery 14, Figs. 6, 7, par [0051], see Linden) adjacent to the speaker (see positions of rechargeable battery 14 and loudspeaker element 13; As seen in FIGS. 6 and 7, the loudspeaker element 13, the rechargeable battery 14, the main printed circuit board 15 and the charging interface member 17 are arranged in a successive order along the longitudinal main axis of the earbud housing 12, 16, see Figs. 6, 7, par [0051], see Linden);
		a semiconductor device package (Component D1, FIG. 8, System on a Chip (SoC) integrated circuit device, par [0069], see Linden; FIG. 8 illustrates the schematic layout of the front surface 15f of the main printed circuit board 15. FIG. 9 illustrates the schematic layout of the read surface 15, of the main printed circuit board 15. Component D1, FIG. 8, is a BlueCore CSR8670 WLCSP System on a Chip (SoC) integrated circuit device for Bluetooth 4.0, par [0069], see Linden) disposed adjacent to the battery (see relative location of main printed circuit board 15 and rechargeable battery 14, Fig. 6; as seen in FIGS. 6 and 7, the loudspeaker element 13, the rechargeable battery 14, the main printed circuit board 15 and the charging interface member 17 are arranged in a successive order along the longitudinal main axis of the earbud housing 12, 16, par [0051], see Linden). 
	However, Linden does not explicitly disclose the semiconductor device package further comprising: a substrate having a first surface and a second surface opposite the first surface wherein the second surface of the substrate faces the battery, and wherein the first surface of the substrate is farther away from the battery than the second surface of the substrate; a feeding structure disposed on the first surface of the substrate; a connector disposed on the first surface of the substrate; and an encapsulant encapsulating the second surface of the substrate; wherein the feeding structure and the connector are protruded from the first surface of the substrate by different heights.  
	Beer teaches semiconductor device having a chip under package (see Title) including the first semiconductor device package (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) comprises: a substrate (electrical interconnect 150, Fig. 1, par [0044], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate) having a first surface (150b, Fig. 1, lower surface) and a second surface (150a, Fig. 1, upper surface) opposite the first surface (the electrical interconnect 150 may have a first (bottom) main face 150b and a second (top) main face 150a opposite to the first main face 150b, FIG. 1, par [0044], see Beer); a feeding structure (external terminals 130, FIG. 1, par [0044], see Beer) disposed on the first surface (a second (bottom) main face 150b, FIG. 1) of the substrate (The electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130 FIG. 1, par [0044], see Beer); a connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer; including one or more metallization layer(s) 251 and/or one or more dielectric (or insulating) layer(s) 252_1, 252_2, Fig. 2, par [0054], see Beer; The conductive traces of the metallization layer 251 may, e.g., be configured to route to one or more external terminals 130 (e.g. solder deposits) of the semiconductor device package 200. Further, some of the conductive traces of the disposed on the first surface of the substrate (the (lowermost) dielectric layer (252_2) may, e.g., be a solder-stop layer having openings for the solder deposits (130) configured to connect to the application board (not shown, but noted, Fig. 2, par [0056], see Beer); an encapsulant (an encapsulant 110, FIG. 1, par [0044], see Beer) encapsulating the second surface of the substrate (electrical interconnect 150, Fig. 1; the semiconductor device package 100 may comprise an encapsulant 110 in which an electronic component 120 is, at least partly, embedded, FIG. 1, par [0043], see Beer; i.e., wholly embedded, see FIG. 1, see Beer); wherein the feeding structure (external terminals 130, FIG. 2, par [0044], see Beer) and the connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer) are protruded from the first surface of the substrate by different height (see the height differences of external terminals 130, FIG. 2, par [0044], and of chip electrodes 241, 242, 243, Fig. 2, on second (bottom) main face 150b, FIG. 1see Beer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the semiconductor device having a chip under package taught by Beer with the wireless earphone of Linden such that to have obtained the semiconductor device package further comprising: a substrate having a first surface and a second surface opposite the first surface; a feeding structure disposed on the first surface of the substrate; a connector disposed on the first surface of the substrate; and an encapsulant encapsulating the second surface of the substrate; wherein the feeding structure and the connector are protruded from the first surface of the substrate by different heights as claimed in order to improve the reliability of the electrical and mechanical connection between the electrical interconnect and the semiconductor chip, as suggested by Beer in paragraph [0060].
	Linden in view of Beer, as modified teaches wherein the second surface of the substrate (150a, Fig. 1, par [0044], upper surface of Beer; see also upper surface of Component D1, Fig. 8, System on a Chip (SoC) integrated circuit device, par [0069], see Linden) faces the battery (a rechargeable battery 14, Figs. 6, 7, par [0051], see Linden), and wherein the first surface of the substrate (a second (bottom) main face 150b, FIG. 1 par [0044] of Beer; see also lower surface of Component D1, Fig. 8, System on a Chip (SoC) integrated circuit device, par [0069], see Linde) is farther away from the battery than the second surface of the substrate (150a, Fig. 1, upper surface of Beer; see also upper surface of Component D1, Fig. 8, System on a Chip (SoC) integrated circuit device, par [0069], see Linden).  The motivation is in order to improve the reliability of the electrical and mechanical connection between the electrical interconnect and the semiconductor chip, as suggested by Beer in paragraph [0060].
		
	Regarding claim 15, Linden in view of Beer teaches the wireless earphone of claim 14.  Linden in view of Beer, as modified teaches wherein a space between the battery and the speaker (see space between rechargeable battery 14 and loudspeaker element 13, Figs. 6, 7, par [0051], see Linden) is devoid of any electronic component (there are two connecting wires 13a, 13b in the space between rechargeable battery 14 and loudspeaker element 13, Figs. 6, 7, par [0053], see Linden). 

	Regarding claim 17, Linden in view of Beer teaches the wireless earphone of claim 14.  Linden in view of Beer, as modified teaches two connecting wires 13a, 13b being disposed side-by-side rechargeable battery 14 (see Figs. 6, 7, par [0053], see Linden) as such a first portion of a surface of the speaker (lower surface of the speaker 13) is projected toward a corresponding surface of the battery (upper surface of the rechargeable battery 14) and a second portion of the surface of the speaker (side surface of the speaker 13) is projected toward a corresponding surface of a plane made by two connecting wires 13a, 13b (see Fig. 6, par [0053], see Linden).
	However, Linden in view of Beer does not explicitly disclose wherein the semiconductor device package and the battery are disposed side-by-side such that a first portion of a surface of the speaker is projected toward a corresponding surface of the battery and a second portion of the surface of the speaker is projected toward a corresponding surface of the semiconductor device package.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have utilized the wireless earphone of Linden in view of Beer such that to have obtained wherein the semiconductor device package and the battery is disposed side-by-side such that a first portion of a surface of the speaker is projected toward a corresponding surface of the battery and a second portion of the surface of the speaker is projected toward a corresponding surface of the semiconductor device package as claimed since it has been held that rearranging parts of an invention involves only routine skill in the art.  In re Japikse, 86 USPQ 70. The motivation is in order to improve the reliability of .
	 
9.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously cited) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited), and further in view of Ehrenpfordt et al. U.S. Patent Application Publication 20130126991 (hereinafter, “Ehrenpfordt”, previously cited).
  
	Regarding claim 16, Linden in view of Beer teaches the wireless earphone of claim 15.  
	However, Linden in view of Beer does not explicitly disclose wherein a space between the semiconductor device package and the speaker is devoid of any electronic component.
	Ehrenpfordt teaches micromechanical functional apparatus, particularly a loudspeaker apparatus, and appropriate method of manufacture (see Title) in which FIG. 1, reference symbol 5 denotes a three-dimensional printed circuit board. The underside U of the printed circuit board 5 has a first cavity K', and the top O of said printed circuit board has a second cavity K (par [0025], see Ehrenpfordt). The first cavity K' contains an ASIC circuit chip 30 connected by means of solder joints 30a, 30b, 30c to a redistribution element (not shown) and to plated-through holes 13c, 13d, 13e and 13f in the printed circuit board 5. The plated-through holes 13c, 13d, 13e, 13f electrically 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the micromechanical functional apparatus, particularly a loudspeaker apparatus, and appropriate method of manufacture taught by Ehrenpfordt with the wireless earphone of Linden in view of Beer such that to have obtained wherein a space between the semiconductor device package and the speaker is devoid of any electronic component as claimed in order to provide a robust package in terms of reliability and the fitting process for consumers, as suggested by Ehrenpfordt in paragraph [0017].

10.	Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously .

	Regarding claim 18, Linden in view of Beer teaches the wireless earphone of claim 14. Linden in view of Beer, as modified teaches further comprising a housing (see front housing portion 12, Fig. 6, par [0054], see Linden) having a first end proximal to the speaker (loudspeaker element 13, Fig. 6, par [0054], see Linden)  and a second end (rear housing portion 16 par [0054], see Linden) distal from the speaker (see loudspeaker element 13, Fig. 6, par [0054], see Linden).
	However, Linden in view of Beer does not explicitly disclose wherein the feeding structure is in contact with an antenna pattern on the second end. 
	Kim ‘294 teaches portable sound device (see Title) in which the wireless communication unit (385, Fig. 3, see Kim ‘294) may include an antenna pattern (386, Fig. 3, see Kim ‘294) mounted on the main board (381, Fig. 3, see Kim ‘294) or formed on the surfaces of the housings (320, Fig. 2, see Kim ‘294) for transmitting and receiving a signal to and from an external terminal (see Figs. 2, 3, par [0063], see Kim ‘294).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the portable sound device taught by Kim ‘294 with the wireless earphone of Beer in view of Linde in view of Wagner such that to have obtained wherein the feeding structure is in contact with an antenna pattern on the second end as claimed .

11.	Claims 21, and 42-44 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously cited) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Wagner  et al. U.S. Patent Application Publication 20170209095 (hereinafter, “Wagner”, previously cited), and further in view of Rye et al. U.S. Patent Application Publication 20160050474 (hereinafter, “Rye”).

	Regarding claim 21, Linden in view of Beer teaches the wireless earphone of claim 14.  Linden in view of Beer, as modified, teaches the main printed circuit board (15, Fig. 8, par [0056], see Linden); components Q80 and D80 form a battery safety control circuit; SP1 and SP2 are soldering pads for the charging connectors 15a, 15b (see FIG. 6, see Linden). Recesses M1 and M2 are for receiving power from the rechargeable battery 14 (FIG. 6, par [0056], see Linden), wherein the battery (14, FIG. 6, par [0056], see Linden) comprises a surface facing the speaker (see upper surface of rechargeable battery 14 and see lower surface of speaker 13, Fig. 6, see Linden) and a lateral surface non-coplanar with the surface of the battery (see side surface of rechargeable battery 14, Fig. 6, par [0056], see Linden). 
	However, Linden in view of Beer does not explicitly disclose a PCB (i.e., printed circuit board) being a flexible print circuit connecting the connector to the battery.	

	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the optical physiological sensor modules with reduced signal noise taught by Wagner with the semiconductor device of Beer in view of Linden such that to have obtained a PCB (i.e., printed circuit board) being a flexible print circuit connecting the connector to the battery as claimed in order to help reduce the spacing requirements for such a dual-wireless design, where space is fundamentally limited by the size of a subject's ears, as suggested by Wagner in paragraph [0151].
	However, Linden in view of Beer in view of Wagner does not explicitly disclose wherein a part of the flexible print circuit is disposed on the lateral surface of the battery.
	Rye teaches circuit assembly for compact acoustic device (see Title) in which as shown in FIGS. 6-9, the printed circuit board assembly 100 is unitary in that the first 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the circuit assembly for compact acoustic device taught by Rye with the wireless earphone of Linden in view of Beer in view of Wagner such that to have obtained wherein a part of the flexible print circuit is disposed on the lateral surface of the battery as claimed in order to have an improved circuit assembly that allows earbuds to become smaller without compromising acoustic performance, as suggested by Rye in paragraph [0005].

	Regarding claim 42, Linden in view of Beer in view of Wagner in view of Rye teaches the wireless earphone of claim 21.  Linden in view of Beer in view of Wagner in view of Rye, as modified, teaches wherein the semiconductor device package (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) further comprises a first electronic component package (a (first) semiconductor chip 140, FIG. 1, par [0044], see Beer) in contact with the first surface of the substrate (150b, Fig. 1, lower surface electrical interconnect 150, see FIG. 1, par [0044], see Beer).

	Regarding claim 43, Linden in view of Beer in view of Wagner in view of Rye teaches the wireless earphone of claim 42.  Linden in view of Beer in view of Wagner in view of Rye, as modified, teaches wherein the semiconductor device package (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) further comprises a second electronic component package (electronic component 120, FIG. 1, par [0043], see Beer) in contact with the second surface of the substrate and covered by the encapsulant (As illustrated in FIG. 1, a top surface 120a and side surfaces of the electronic component 120 may be completely embedded in the encapsulant 110. A bottom surface 120b of the electronic component 120 may level with a bottom surface 110b of the encapsulant 110, i.e. the bottom surfaces 120b and 110b may be in the same plane, FIG. 1, par [0045], see Beer), and wherein the flexible print circuit (the first flexible substrate 103, the second flexible substrate 108, and the third flexible substrate 110, Figs. 6-9, par [0064], see Rye) extends over a lateral surface of the substrate (surface of electrical interconnect 150, Fig. 1, par [0044], see Beer) and a lateral surface of the encapsulant (surface of encapsulant 110, Fig. 1, par [0044], see Beer) to connect to the battery (This unitary assembly is folded about the battery 601 on at least three sides. The first circuit board 101 is disposed along the bottom of the battery 601, while the second circuit board 102 is disposed along the top of the battery 601. The first flexible substrate 103 is disposed along a first side of the battery 601, while the third flexible substrate 110 is folded about a second side of the 

	Regarding claim 44, Linden in view of Beer in view of Wagner in view of Rye teaches the wireless earphone of claim 42.  Linden in view of Beer in view of Wagner in view of Rye, as modified, teaches wherein the connector (including chip electrodes 241, 242, 243, on lower surface of electrical interconnect 150, Fig. 2, par [0055], see Beer) is exposed from the encapsulant (encapsulant 110, Fig. 2, par [0057], see Beer, on upper surface of electrical interconnect 150, Fig. 2, par [0055], see Beer; i.e., exposed), and wherein the flexible print circuit (the first flexible substrate 103, the second flexible substrate 108, and the third flexible substrate 110, Figs. 6, 8, par [0064], see Rye) covers a first part of the first surface of the substrate (see a portion second circuit board 102 being covered by first flexible substrate 103, Figs. 6, 8, par [0064], see Rye) and uncovers a second part of the first surface of the substrate (see another portion second circuit board 102 not being covered by first flexible substrate 103, Figs. 6, 8, par [0064], see Rye).

12.	Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously cited) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited), and further in view of Kim et al. U.S. Patent Application Publication 20140151859 (hereinafter, “Kim ‘859”, previously cited).

	Regarding claim 23, Linden in view of Beer teaches the wireless earphone of claim 14.  
	However, Linden in view of Beer does not explicitly disclose further comprising a shielding layer disposed on the encapsulant to separate the semiconductor device package from the battery.
	Kim ‘859 teaches semiconductor package (see Title) in which referring to FIG. 4, the semiconductor package 10d may include a first substrate 110a, a second substrate 120a, upper semiconductor chips 220a, 220b, and 220c, at least one lower semiconductor chip 210a, a shielding can 300d, and ground connection portions 505, 507, and 509. According to this exemplary embodiment, an encapsulation material seals a first upper region 420a defined by the shielding can 300d on the second substrate 120a (Fig. 4, par [0067], see Kim ‘859).  The ground connection portions 505 and 509 may electrically connect a soft magnetic material layer 303d formed of a conductive material or a metal layer 301d included in the shielding can 300d  (Fig. 4, par [0071], see Kim ‘859).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the semiconductor package taught by Kim ‘859 with the wireless earphone of Linden in view of Beer such that to have obtained a shielding layer disposed on the encapsulant to separate the first semiconductor device package from the battery as claimed in order to perform an improved operation of removing EMI .

13.	Claim 33 is rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously cited) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Seo et al. U.S. Patent Application Publication 20190068770 (hereinafter, “Seo”, previously cited), and further in view of Blum et al. U.S. Patent Application Publication 20160294225 (hereinafter, “Blum”) previously cited.
	
	Regarding claim 33, Linden in view of Beer view of Seo teaches the wireless earphone of claim 32. Linden in view of Beer view of Seo, as modified, teaches rechargeable battery 14, Figs. 6, 7, par [0051], see Figs. 6, 7, see Linden.  
	However, Linden in view of Beer view of Seo does not explicitly disclose wherein the battery comprises a lithium rechargeable battery.
	Blum teaches wireless power systems and methods suitable for charging wearable electronic devices (see Title) in which wherein the battery comprises a lithium rechargeable battery (As previously noted, the base unit 100 may include a battery 120. The battery 120 may be a rechargeable battery, such as a Nickel-Metal Hydride (NiMH), a Lithium ion (Li-ion), or a Lithium ion polymer (Li-ion polymer) battery), Fig. 1, par [0104], see Blum).
wherein the battery comprises a lithium rechargeable battery as claimed in order to produce an improved arrangement of charging conditions while preserving form factor through a reduction of battery size needed to normally charge a device for its typical use period between charging cycles, as suggested by Blum in paragraph [0174].

14.	Claim 34 is rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously cited) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Seo et al. U.S. Patent Application Publication 20190068770 (hereinafter, “Seo”, previously cited), and further in view of Bodley et al. U.S. Patent Application Publication 20040052364 (hereinafter, “Bodley”, previously cited).
 
	Regarding claim 34, Linden in view of Beer view of Seo teaches the wireless earphone of claim 30.  
	However, Linden in view of Beer view of Seo does not explicitly disclose further comprising: a plate disposed in the space, wherein the speaker is separated from the battery by the plate.
	Bodley teaches headset communication unit (see Title) in which it will be seen in FIG. 1 that in the side surface 1a openings 8 (8a in FIG. 7, and 9 in FIG. 9) are provided, which stand in connection with a transducer or loudspeaker in the housing (1, Fig. 1, par [0048], see Bodley).  As will be seen in Fig. 2, the housing is made up of two shells, i.e. an outer shell 11 and an inner shell 12. Between these two shells an intermediate plate 13 is placed, which can support electrical circuits and components. A transducer 14, (i.e., or loudspeaker) is placed between this plate 13 and the inner shell 12, and a battery 15 is placed on the other side of the intermediate plate 13 (Fig. 2, par [0049], see Bodley).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the headset communication unit taught by Bodley with the wireless earphone of Linden in view of Beer view of Seo such that to have obtained further comprising: a plate disposed in the space, wherein the speaker is separated from the battery by the plate as claimed in order to improve the acoustical performance of the system as suggested by Bodley in paragraph [0060].

15.	Claims 35, 38, and 41 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously cited) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Kim et al. U.S. Patent Application Publication 20140151859 (hereinafter, “Kim ‘859”, previously cited), and .

	Regarding claim 35, Linden teaches a wireless earphone (wireless earbud 10, see Figs. 5 to 7 and respective portions of the specification, par [0048], see Linden), comprising: 
		a speaker (loudspeaker element 13, Figs. 6, 7, par [0051], see Linden); 
		a battery (a rechargeable battery 14, Figs. 6, 7, par [0051], see Linden) adjacent to the speaker (see positions of rechargeable battery 14 and loudspeaker element 13; As seen in FIGS. 6 and 7, the loudspeaker element 13, the rechargeable battery 14, the main printed circuit board 15 and the charging interface member 17 are arranged in a successive order along the longitudinal main axis of the earbud housing 12, 16, see Figs. 6, 7, par [0051], see Linden), wherein the battery (14, FIG. 6, par [0056], see Linden) comprises a surface facing the speaker (see upper surface of rechargeable battery 14 and see lower surface of speaker 13, Fig. 6, see Linden) and a lateral surface non-coplanar with the surface of the battery (see side surface of rechargeable battery 14, Fig. 6, par [0056], see Linden);
		a semiconductor device package (Component D1, FIG. 8, System on a Chip (SoC) integrated circuit device, par [0069], see Linden; FIG. 8 illustrates the schematic layout of the front surface 15f of the main printed circuit board 15. FIG. 9 illustrates the schematic layout of the read surface 15, of the main printed circuit board 15. Component D1, FIG. 8, is a BlueCore CSR8670 WLCSP System on a Chip (SoC) integrated circuit device for Bluetooth 4.0, par [0069], see Linden) disposed closer to the battery than to the speaker (see relative location of main printed circuit board 15 and rechargeable battery 14, and speaker 13 in Fig. 6; as seen in FIGS. 6 and 7, the loudspeaker element 13, the rechargeable battery 14, the main printed circuit board 15 and the charging interface member 17 are arranged in a successive order along the longitudinal main axis of the earbud housing 12, 16, par [0051], see Linden);
		an interconnect structure (including two connecting wires 13a, 13b, Fig. 6, par [0053], see Linden) connecting the connector of the semiconductor device package to the battery and the speaker (The loudspeaker element 13 is operatively connected to the audio codec circuitry on the main printed circuit board 15 via two connecting wires 13a, 13b, Fig. 6, par [0053], see Linden; a wireless earbud having an idle mode and an operational mode, the wireless earbud comprising: an earbud housing; a loudspeaker element; a rechargeable battery; and at least one main printed circuit board having disposed thereon circuitry for wireless radio communication, audio codec and earbud operation control; wherein the circuitry is configured for automatic power preservation by: detecting connection of said battery to a charger and in response entering the idle mode, wherein existing connections to a second wireless earbud and to a wireless audio streaming host device will be disconnected; and detecting disconnection of said battery from said charger and in response entering the operational mode by: attempting a true wireless stereo, TWS, reconnection with the second wireless earbud, see Claim 18 of Linden).	
	However, Linden does not explicitly disclose the semiconductor device package further comprising: a substrate having a first surface and a second surface opposite the first surface; a first electronic component disposed on the first surface of the substrate; a connector disposed on the first surface of the substrate; a second electronic component disposed on the second surface of the substrate; an encapsulant encapsulating the second electronic component.
	Beer teaches semiconductor device having a chip under package (see Title) including the first semiconductor device package (100, Fig. 1; an example of a semiconductor device package 100 is shown in FIG. 1, par [0043], see Beer) comprises:
		 a substrate (electrical interconnect 150, Fig. 1, par [0044], see Beer; the semiconductor device package described herein contains an electrical interconnect to which the electronic component is attached, i.e., substrate) having a first surface (150b, Fig. 1, lower surface) and a second surface (150a, Fig. 1, upper surface) opposite the first surface (the electrical interconnect 150 may have a first (bottom) main face 150b and a second (top) main face 150a opposite to the first main face 150b, FIG. 1, par [0044], see Beer); 
		a first electronic component  (electronic component 120, FIG. 1, par [0044], see Beer) disposed on the first surface of the substrate (the first main face 150a facing the electronic component 120, FIG. 1, par [0044], see Beer);
		a connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer; including one or more metallization layer(s) 251 and/or one or more dielectric (or insulating) layer(s) 252_1, 252_2, Fig. 2, par [0054], see Beer; The conductive traces of the metallization layer 251 may, e.g., be configured to route to one or more external terminals 130 (e.g. solder deposits) of the semiconductor device package 200. Further, some of the conductive disposed on the first surface of the substrate (the (lowermost) dielectric layer (252_2) may, e.g., be a solder-stop layer having openings for the solder deposits (130) configured to connect to the application board (not shown, but noted, Fig. 2, par [0056], see Beer);
		a second electronic component disposed on the second surface of the substrate (the semiconductor chip 140 uses the space under the electrical interconnect 150, i.e. is disposed within the space between the application board (not shown) and the electrical interconnect 150. Thus, the semiconductor chip 140 may exploit the capability of the electrical interconnect 150 to provide electrical connection both at its first main face 150a and its second main face 150b, Figs. 1, 2,  par [0050] see Beer); 
		an encapsulant (an encapsulant 110, FIG. 1, par [0044], see Beer, Fig. 12, see Beer) encapsulating the second electronic component (semiconductor chip 140 , Fig. 12,  par [0081] see Beer; the semiconductor device packages may also include one or more stacks of semiconductor chips and/or through-encapsulant via(s) and/or passive components par [0025], see Beer; FIG. 12 illustrates a semiconductor device assembly 1200 comprising a semiconductor device package 100-400, 600 and the application board 900 on which the semiconductor device package 100-400, 600 is mounted. The thermally conducting material 1010 is disposed between and connected to the semiconductor chip 140 and the application board 900, par [0081], see Beer).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the semiconductor device having a chip under package taught by the semiconductor device package further comprising: a substrate having a first surface and a second surface opposite the first surface; a first electronic component disposed on the first surface of the substrate; a connector disposed on the first surface of the substrate; a second electronic component disposed on the second surface of the substrate; an encapsulant encapsulating the second electronic component  as claimed in order to improve the reliability of the electrical and mechanical connection between the electrical interconnect and the semiconductor chip, as suggested by Beer in paragraph [0060].
	However, Linden in view of Beer does not explicitly disclose further comprising a shielding layer formed on the encapsulant.
	Kim ‘859 teaches semiconductor package (see Title) in which referring to FIG. 4, the semiconductor package 10d may include a first substrate 110a, a second substrate 120a, upper semiconductor chips 220a, 220b, and 220c, at least one lower semiconductor chip 210a, a shielding can 300d, and ground connection portions 505, 507, and 509. According to this exemplary embodiment, an encapsulation material seals a first upper region 420a defined by the shielding can 300d on the second substrate 120a (Fig. 4, par [0067], see Kim ‘859).  The ground connection portions 505 and 509 may electrically connect a soft magnetic material layer 303d formed of a conductive material or a metal layer 301d included in the shielding can 300d  (Fig. 4, par [0071], see Kim ‘859).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the semiconductor package taught by Kim ‘859 with the wireless a shielding layer formed on the encapsulant as claimed in order to perform an improved operation of removing EMI compared to a conventional method of removing EMI, as suggested by Kim ‘859 in paragraph [0072].
	However, Linden in view of Beer in view of Kim ‘859 does not explicitly disclose wherein a part of the interconnection structure is disposed on the lateral surface of the battery.
	Rye teaches circuit assembly for compact acoustic device (see Title) in which as shown in FIGS. 6-9, the printed circuit board assembly 100 is unitary in that the first circuit board 101, the second circuit board 102, the first flexible substrate 103, the second flexible substrate 108, and the third flexible substrate 110 are all continuously coupled together without any connectors. This unitary assembly is folded about the battery 601 on at least three sides. The first circuit board 101 is disposed along the bottom of the battery 601, while the second circuit board 102 is disposed along the top of the battery 601. The first flexible substrate 103 is disposed along a first side of the battery 601, while the third flexible substrate 110 is folded about a second side of the battery 601 (Figs. 6-9, par [0064], see Rye).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the circuit assembly for compact acoustic device taught by Rye with the wireless earphone of Linden in view of Beer in view of Kim ‘859 such that to have obtained wherein a part of the flexible print circuit is disposed on the lateral surface of the battery as claimed in order to have an improved circuit assembly that allows 

	Regarding claim 38, Linden in view of Beer in view of Kim ‘859 in view of Rye teaches the wireless earphone of claim 35. Linden in view of Beer in view of Kim ‘859 in view of Rye, as modified, teaches wherein a projection area of the connector (including area of chip electrodes 241, 242, 243, Fig. 2 in side view; also see Fig. 3, the size of chip electrodes 241, 242, 243, Fig. 2 being obscured by semiconductors 140_1 and 140_2, Fig. 3, par [0058], see Beer) on the second surface of the substrate (In the example shown in FIG. 3, this zone is used to accommodate two semiconductor chips 140, i.e. a first semiconductor chip 140_1 and a second semiconductor chip 140_2. Both semiconductor chips 140_1, 140_2 correspond to the semiconductor chip 140 described above, and reference is made to the above disclosure in order to avoid reiteration. Again, the first and second semiconductor chips 140_1 and 140_2 may be configured to be electrically connected to an application board (not shown) and may thus be equipped with a metal layer at their second main face 140b facing the application board, FIG. 3, par [0058], see Beer) is smaller than a projection area of the feeding structure (see external terminals 130, FIG. 1, par [0044], see Beer) on the second surface of the substrate (see a second (bottom) main face 150b, FIG. 1).
	However, Linden in view of Beer in view of Kim ‘859 in view of Rye does not explicitly disclose wherein a projection area of the connector on the first surface of the substrate is greater than a projection area of the feeding structure on the first surface of the substrate.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, those of ordinary skill in the art when facing a design need of providing wherein a projection area of the connector on the first surface of the substrate is greater than a projection area of the feeding structure on the first surface of the substrate would have recognized and would have been obvious to try to modify the wireless earphone of Linden in view of Beer in view of Kim ‘859 in view of Rye such that to have obtained wherein a projection area of the connector on the first surface of the substrate is greater than a projection area of the feeding structure on the first surface of the substrate as claimed since there are a finite number of identified, predictable potential solutions (i.e., wherein a projection area of the connector on the second surface of the substrate is smaller than a projection area of the feeding structure on the second surface of the substrate; wherein a projection area of the connector on the second surface of the substrate is equal a projection area of the feeding structure on the second surface of the substrate; wherein a projection area of the connector on the second surface of the substrate is greater than a projection area of the feeding structure on the second surface of the substrate; wherein a projection area of the connector on the first surface of the substrate is smaller than a projection area of the feeding structure on the first surface of the substrate; wherein a projection area of the connector on the first surface of the substrate is equal a projection area of the feeding structure on the first surface of the substrate; wherein a projection area of the connector on the first surface of the substrate is greater than a projection area of the feeding structure on the first surface of the substrate) to the recognized need (i.e., modifying), and one of ordinary skill in the art could have pursued the known potential 

	Regarding claim 41, Linden in view of Beer in view of Kim ‘859 in view of Rye teaches the wireless earphone of claim 35. Linden in view of Beer in view of Kim ‘859 in view of Rye, as modified, teaches wherein the speaker (loudspeaker element 13, Figs. 6, 7, par [0051], see Linden) is electrically connected to the semiconductor device package (Component D1, FIG. 8, System on a Chip (SoC) integrated circuit device, par [0069], see Linden; see also front surface of printed circuit board 15, Fig. 7, par [0051], see Linden) through a conductive wire (see two connecting wires 13a, 13b par [0053], Fig. 6, see Linden).

16.	Claims 36-37 are rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously cited) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Kim et al. U.S. Patent Application Publication 20140151859 (hereinafter, “Kim ‘859”, previously cited) in view of Rye et al. U.S. Patent Application Publication 20160050474 (hereinafter, “Rye”), and further in view of Kim et al. U.S. Patent Application Publication 20190045294 (hereinafter, “Kim ‘294”, previously cited).

Regarding claim 36, Linden in view of Beer in view of Kim ‘859 in view of Rye teaches the wireless earphone of claim 35.
	Linden in view of Beer in view of Kim ‘859 in view of Rye, as modified teaches  a feeding structure (external terminals 130; the electrical interconnect 150 may electrically interconnect the electronic component 120 to the external terminals 130; the electrical interconnect 150 may, e.g., be a PCB, see FIG. 1, par [0044], see Beer).  
	However, Linden in view of Beer in view of Kim ‘859 in view of Rye does not explicitly disclose further comprising a feeding structure disposed on the first surface of the substrate and electrically connected to an antenna.
	Kim ‘294 teaches portable sound device (see Title) in which the wireless communication unit (385, Fig. 3, see Kim ‘294) may include an antenna pattern (386, Fig. 3, see Kim ‘294) mounted on the main board (381, Fig. 3, see Kim ‘294) or formed on the surfaces of the housings (320, Fig. 2, see Kim ‘294) for transmitting and receiving a signal to and from an external terminal.  The wireless communication unit 385 is synchronized with an external terminal using a short-distance wireless communication system, such as BLUETOOTH™, in order to receive a control signal and a sound signal (i.e., radio frequency (RF)) from the external terminal, or transmits a control signal and a sound signal input through the user input unit 370 or the microphone 360 of the portable sound device 300 to the external terminal (see Figs. 2, 3, par [0063], see Kim ‘294). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the portable sound device taught by Kim ‘294 with the wireless further comprising a feeding structure disposed on the first surface of the substrate and electrically connected to an antenna as claimed in order to provide a sense of unity and to improve the wearing sensation, as suggested by Kim ‘294 in paragraph [0060].
	Linden in view of Beer in view of Kim ‘859 in view of Rye in view of Kim ‘294, as modified, teaches wherein the interconnection structure (see two connecting wires 13a, 13b par [0053], Fig. 6, see Linden; see also the first flexible substrate 103 is disposed along a first side of the battery 601, while the third flexible substrate 110 is folded about a second side of the battery 601 (Figs. 6-9, par [0064], see Rye) uncovers the feeding structure (external terminals 130, on bottom main face 150b, FIG. 1, par [0044], see Beer). The motivation is in order to have an improved circuit assembly that allows earbuds to become smaller without compromising acoustic performance, as suggested by Rye in paragraph [0005].

	Regarding claim 37, Linden in view of Beer in view of Kim ‘859 in view of Rye in view of Kim ‘294 teaches the wireless earphone of claim 36. Linden in view of Beer in view of Kim ‘859 in view of Rye in view of Kim ‘294, as modified, teaches wherein the feeding structure (external terminals 130, FIG. 2, par [0044], see Beer) and the connector (including chip electrodes 241, 242, 243, Fig. 2 via external terminals 130 (e.g. ball grid array), Fig. 1, par [0050], see Beer) are protruded from the first surface of the substrate by different height (see the height differences of external terminals 130, . 

17.	Claim 39 is rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously cited) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Kim et al. U.S. Patent Application Publication 20140151859 (hereinafter, “Kim ‘859”, previously cited) in view of Rye et al. U.S. Patent Application Publication 20160050474 (hereinafter, “Rye”), and further in view of in view of Seo et al. U.S. Patent Application Publication 20190068770 (hereinafter, “Seo”, previously cited).

	Regarding claim 39, Linden in view of Beer in view of Kim ‘859 in view of Rye teaches the wireless earphone of claim 35.
	Linden in view of Beer in view of Kim ‘859 in view of Rye, as modified teaches the loudspeaker element 13 is operatively connected to the audio codec circuitry on the main printed circuit board 15 via two connecting wires 13a, 13b, Fig. 6, par [0053], see Linden); housing (including front housing portion 12, rear housing portion 16, Fig. 6, par [0054], see Linden) enclosing the battery (a rechargeable battery 14, Figs. 6, 7, par [0051], see Linden), the speaker (loudspeaker element 13, Figs. 6, 7, par [0051], see Linden) and the semiconductor device package  (Component D1, FIG. 8, System on a Chip (SoC) integrated circuit device, par [0069], see Linden); a shielding can 300d, an encapsulation material seals a first upper region 420a defined by the shielding can 300d 
	However, Linden in view of Beer in view of Kim ‘859 in view of Rye does not explicitly disclose wherein the interconnect structure comprises a flexible print circuit directly connected to the connector of the semiconductor device package, wherein the flexible print circuit extends over a lateral surface of the substrate, a lateral surface of the encapsulant, and a lateral surface of the shielding layer to connect to the battery.
	Seo teaches electronic device including electronic part and earphone jack assembly (see Title) in which FIG. 6A is a perspective view of an earphone jack assembly including a flexible printed circuit (FPC) according to an embodiment. FIG. 6B is a sectional view of the earphone jack assembly including the FPC according to an embodiment. FIG. 6C illustrates a sectional view of an earphone jack assembly including the FPC, a front plate, and a back plate according to an embodiment (par [0075], see Seo).  According to an embodiment, the PCB 620 may include an earphone PCB 620a (e.g., the earphone PCB 230a of FIGS. 2A and 2B), a microphone PCB 620b (e.g., the microphone PCB 230b of FIGS. 2A and 2B), and an FPC 620c (par [0077], see Seo). According to an embodiment, the flexible printed circuit (FPC) 620c may be a flexible circuit that connects the earphone PCB 620a and the microphone PCB 620b. According to various embodiments, the PCB 620, which includes the earphone PCB 620a, the microphone PCB 620b, and the FPC 620c, may be referred to as a flexible printed circuit board (FPCB); see Figs. 6A, 6B, 6C, par [0079], see Seo.
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the electronic device including electronic part and earphone jack assembly taught by Seo with the wireless earphone of Linden in view of Beer in view of Kim ‘859 in view of Rye such that to have obtained wherein the interconnect structure comprises a flexible print circuit directly connected to the connector of the semiconductor device package, and wherein the flexible print circuit extends over a lateral surface of the substrate, a lateral surface of the encapsulant, and a lateral surface of the shielding layer to connect to the battery as claimed in order to improve acoustic performance, as suggested by Seo in paragraph [0074].

18.	Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over Linden et al. U.S. Patent Application Publication 20160073188 (hereinafter, “Linden”, previously cited) in view of Beer et al. U.S. Patent Application Publication 20160225745 (hereinafter, “Beer”, previously cited) in view of Seo et al. U.S. Patent Application Publication 20190068770 (hereinafter, “Seo”, previously cited), and further in view of Rye et al. U.S. Patent Application Publication 20160050474 (hereinafter, “Rye”).

	Regarding claim 40, Linden in view of Beer in view of Seo teaches the wireless earphone of claim 1. 
	Linden in view of Beer in view of Seo, as modified, teaches wherein the battery (a rechargeable battery 14, Figs. 6, 7, par [0051], see Linden) comprises a surface facing the speaker (see position of upper surface of rechargeable battery 14, and lower and a lateral surface non-coplanar with the surface of the battery (a curved side surface of rechargeable battery 14, Figs. 6, 7, par [0051], see Linden); the flexible printed circuit (FPC) 620c may be a flexible circuit that connects the earphone PCB 620a and the microphone PCB 620b (see Figs. 6A, 6B, 6C, par [0079], see Seo).
	However, Linden in view of Beer in view of Seo does not explicitly disclose wherein a part of the flexible print circuit is disposed on the lateral surface of the battery.
	Rye teaches circuit assembly for compact acoustic device (see Title) in which as shown in FIGS. 6-9, the printed circuit board assembly 100 is unitary in that the first circuit board 101, the second circuit board 102, the first flexible substrate 103, the second flexible substrate 108, and the third flexible substrate 110 are all continuously coupled together without any connectors. This unitary assembly is folded about the battery 601 on at least three sides. The first circuit board 101 is disposed along the bottom of the battery 601, while the second circuit board 102 is disposed along the top of the battery 601. The first flexible substrate 103 is disposed along a first side of the battery 601, while the third flexible substrate 110 is folded about a second side of the battery 601 (see Figs. 6-9, par [0064], see Rye). 
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, in the absence of new or unexpected results, to have incorporated the circuit assembly for compact acoustic device taught by Rye with the wireless earphone of Linden in view of Beer in view of Seo such that to have obtained wherein a part of the flexible print circuit is disposed on the lateral surface of the battery as claimed in order to have an improved circuit assembly that allows 


Response to Arguments


19.	Applicant's arguments with respect to claims 1, 4-18, 21, 23, and 26-44 have been considered but are moot in view of the new grounds of rejection.

20.	Applicant asserts on page 12, regarding claim 1:
	One of ordinary skill in the art would not have been motivated to combine Linden and Seo as proposed in the Office Action. 
	Linden is directed to a wireless earbud. However, Seo is directed to an electronic device including an earphone jack assembly. In other words, Linden and Seo are in different technical fields, and the earphone jack assembly of Seo is not configured to be worn in adjacent to an ear of a user.  


	Examiner respectfully disagrees.  As presented above in the Office Action, with newly introduced Beer reference,  Linden in view of Beer in view of Seo teaches all claimed limitations of Claim 1 and motivations are “in order to improve the reliability of the electrical and mechanical connection between the electrical interconnect and the semiconductor chip, as suggested by Beer in paragraph [0060]” and “in order to improve acoustic performance, as suggested by Seo in paragraph [0074]”.   In addition, it has been held that the test for obviousness is not whether the features of one reference may be bodily incorporated into the other to produce the claimed subject 

21.	Applicant asserts on page 13, second paragraph regarding claim 1:
	The purposed motivation to combine Linden and Seo is based on impermissible hindsight from reviewing the subject application, and is not found in neither Seo nor Linden.


	Examiner respectfully disagrees.  As presented above in the Office Action,  Linden in view of Beer in view of Seo teaches all claimed limitations of Claim 1. In addition, since it must be recognized that any judgement on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  In re McLaughlin, 443 F.2d 1392; 170 USPQ 209 (CCPA 1971).

22.	Applicant asserts on page 13 last paragraph to page 16, first paragraph regarding claim 14:
	Therefore, one of ordinary skill in this art would not have been motivated to add Beer's encapsulant 110 on Linden's front surface 15f of the PCB 15. In addition, such modification would render the PCB 15 unsatisfactory for its intended purpose, which may include rendering it unable to provide an electrical connection to the loudspeaker element 13. (See MPEP 2143.01 (V).)




23.	Applicant asserts on page 16 third paragraph to page 18 first paragraph, regarding claim 35:
	Therefore, claim 35 is patentably distinguished from the references of record (alone or in combination). Each rejected dependent claim that depends (directly or indirectly) from claim 35 is patentably distinguished from the references of record (alone or in combination) for at least the reasons for which claim 35 is patentably distinguished, as well as for additional reasons apparent from the language of each dependent claim.
	

	Examiner respectfully disagrees.  As presented above in the Office Action, with newly introduced Rye reference,  Linden in view of Beer in view of Kim ‘859 in view of Rye  teaches all claimed limitations of Claim 35. 


	However, the external terminals 130 of Beer is configured to provide electrical connection with a substrate. The external terminals 130 of Beer is different from the feeding structure electrically connected to an antenna. 
	In addition, paragraph [0063] of Kim '294 states that "The wireless communication unit 385 may include an antenna pattern 386 mounted on the main board 381 or formed on the surfaces of the housings 320 for transmitting and receiving a signal to and from an external terminal." The antenna pattern 386 is configured to transmitting and receiving a signal to and from an external terminal, not an internal feeding structure. 
	Furthermore, neither Beer nor Kim '294 discloses a flexible print circuit connected with the external terminals 130.


	Examiner respectfully disagrees.  As presented above in the Office Action, Linden in view of Beer view of Seo in view of Kim ‘294 teaches all claimed limitations of Claim 8.  It is noted that Beer also discloses “Although not shown the external terminals 130 may also be realized by leads or pads of the electrical interconnect 150, in particular, if the electrical interconnect 150 is implemented by a device carrier (that is no electrical redistribution structure) (see FIG. 1, par [0044], see Beer).  Thus, the antenna pattern 386 is configured to transmitting and receiving a signal to and from an external terminal, the external terminals 130 of Beer.
	In addition, in determining the unobviousness of claim invention, it is formulated rejection based on combinations of references, Linden in view of Beer view of Seo in view of Kim ‘294. Thus, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  It should be 

Conclusion

25.	Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
	A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CON P TRAN whose telephone number is (571)272-7532. The examiner can normally be reached on M-F (08:30 AM- 05:00 PM) ET.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, VIVIAN C. CHIN, can be reached on 571-272-7848. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.





/C.P.T/Examiner, Art Unit 2654  

/VIVIAN C CHIN/Supervisory Patent Examiner, Art Unit 2654